Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Claims 1-19 have been examined. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11017883 Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite the same feature of an immutable record on a blockchain, wherein the immutable record includes a cryptographic hash that is based on a preceding immutable record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US. 20170232300) in view of Reiss et al. (US20100191735A1 hereinafter Reiss) and further in view of Ronda et al. (US. 20170250972 hereinafter Ronda) and further in view of Adams (EP  2174112B1). 

With respect to claim 1, Tran teaches a system for tracking biological material, the system comprising: 
(a) a processor (‘300; Para 0136: processor); 
(b) a tracking database configured to store a plurality of material datasets that each describe tracked biological material (‘300; Para 0084), wherein: 
(i) the tracking database includes a blockchain database (‘300; Para 0125: a blockchain (in its purest form) can act as a unified database that's accessible (on a read and write basis) by everyone (it is in effect “permissionless”). The ledger stored on a blockchain is shared amongst a distributed network of computers. The use of cryptography enables users to modify the master ledger without the need for a central authority. With a blockchain there is no need for a central trusted authority or for intermediaries); 
(ii) the blockchain database is configured to store information as immutable records that each include a cryptographic hash that is based on a preceding immutable record; (‘300; Para 0288: use blockchain to provide an immutable record and audit trail of an agreement without a single controlling body. And the system can link products to blockchain however is the immutable nature of the information which appears on the blockchain. Using a blockchain, distributed consensus on who owns what are achieved. Digital assets can be uniquely identified by digital fingerprints using cryptographically-safe hash function as illustrated in Para 0317; Para 0310: by disclosure, a blockchain is a transaction register that records one or more new secured transactions in a data item known as a block. The blocks may be created in a way that places the blocks in chronological order…each new block may be required to contain a cryptographic hash describing the previous block; Para 0320: using a blockchain algorithm to generate a distributed consensus of ownership of the asset associated with the owner signature to validate the first transfer record for a biological item such as a genetic sequence or biological matter as illustrated in Para 0163) and 
(iii) at least a portion of each of the plurality of material datasets is stored as one or more blocks on the blockchain database such that the plurality of material datasets are immutable (‘300; Para 0288: use blockchain to provide an immutable record and audit trail of an agreement without a single controlling body. And the system can link products to blockchain however is the immutable nature of the information which appears on the blockchain; Para 0310: by disclosure, a blockchain is a transaction register that records one or more new secured transactions in a data item known as a block. The blocks may be created in a way that places the blocks in chronological order…each new block may be required to contain a cryptographic hash describing the previous block; Para 0320: using a blockchain algorithm to generate a distributed consensus of ownership of the asset associated with the owner signature to validate the first transfer record for a biological item such as a genetic sequence or biological matter as illustrated in Para 0163); and 
Reiss teaches 
wherein the processor is configured to: 
add a material dataset to the plurality of material datasets for a biological material, wherein the material dataset includes a unique identifier associated with the biological material, and a source identifier associated with a source of the biological material (‘735; Para 0037: collecting and classifying biological materials for storage in a repository, to make possible an informed selection by and distribution to members of the health care or clinical research communities for therapeutic and/or research purpose); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Tran with the technique of classifying and screening biological material of Reiss and the motivation is to provide the unique identifier of individual’s unique identifier.

Ronda teaches 
receive one or more documentary records that are associated with the source identifier, and add each of the one or more documentary records to the material dataset (‘972; Para 0023: access the first entry based on the first ledger identifier and the first entry address; verify the signature of the identity provider server on the first entry; access the second entry based on the second ledger identifier and the second entry address; verify the signature of the identity provider server on the second entry; generate a confirmation entry for each of the one or more auditor servers within the auditor system, wherein each confirmation entry is based on successful verification of the signature of the identity provider server on the first entry and the signature of the identity provider server on the second entry; and link the first entry address to the second ledger identifier and the second entry address to the first ledger identifier based on the confirmation entry of the one or more auditor servers.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Tran/Reiss with the technique of distributed identity verification of Ronda and the motivation is provide the unique identifier of individual’s unique identifier.
Adams teaches 
receive one or more scan records from a scanner at one or more locations where the biological material is stored over a period of time, based on the scanner at the one or more locations reading information from a vessel identifier associated with storage of the biological material at each location, wherein each of the one or more scan records indicates the unique identifier for the biological material and a location identifier for that location (‘112; Para 0025: as shown in Figure 2, the wireless device 22, this time used on a sampling system according to USSN 2005/0132821A1 , although a NovaSeptum® system or any other sampling device can also be used, is a read/write device so that data relating to one or more trackable events such as identity, location, installation, use and testing dates and times, etc. can be recorded on to the device 22 itself. Optionally, the data may also be downloaded to a computer, network or internet site as described above in the earlier embodiment. In this embodiment, the holder 8 may be retained to the port by a means such as a nut 9 as shown or by other means such as a clamp. The gatherer 14 in this case is not a needle but rather a shaft having a central bore 11 and the end adjacent the inner volume of the vessel 2 covered by a cap 13. A passageway 15 is behind the cap 13 provides a fluid pathway between the inner volume of the vessel 2 and the central bore of the gatherer 14 when the shaft is extended into the volume to take a sample from the liquid 3. The sample then flows into the tube 18 and sample storage device 20; Para 0033: adding or using a sampling collector 10 so as to provide the first wireless device 22 of the collector 10 with some or all of the data of the system 6. This may be done directly from the second device 24 to the first device 22 or through an intermediary scanner such as a hand held scanning device (not shown) ); and 
add each of one or more scan records to the material dataset for the biological material (‘112; Para 0023: hen the sample storage device 20 reaches the testing laboratory, the device 22 can be scanned to record its arrival and/or analysis. Optionally, the name of the tester, the test to be performed, the storage, length of time before testing and the like may also be added to the scanner or other storage item a computer or network connection or the internet by the laboratory to track its workload and generate its reports.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Tran/Reiss/Ronda with the technique of providing sample system of Adams and the motivation is provide the unique identifier of individual’s unique identifier.
  
Claims 19 and 20 are rejected as the same reason with claim 1. 

With respect to claim 2, the combined art teaches the system of claim 1, wherein the tracking database includes a private database, and wherein: (a) a portion of each of the plurality of material datasets is stored on the blockchain database, and (b) a remainder portion of each of the plurality of material datasets is stored on the private database (‘300 Para 0125).  

With respect to claim 3, the combined art teaches the system of claim 2, wherein: 
(a) the portion of each of the plurality of material datasets stored on the blockchain database includes the unique identifier, the location identifier, and the source identifier; and 
(b) the remainder portion of each of the plurality of material datasets stored on the private database includes a description of the source of the biological material (‘300; Para 0025, 0032).  

With respect to claim 4, the combined art teaches the system of claim 3, wherein the portion of each of the plurality of material datasets stored on the blockchain database includes the cryptographic hash that is based on: 
(a) the preceding record; and 
(b) the remainder portion of each of the plurality of material datasets that is stored on the private database (‘300; Paras 0288, 0310).  

With respect to claim 5, the combined art teaches the system of claim 1, wherein the processor is further configured to create an audit log that describes a chain of custody for the biological material based on: 
(a) the one or more scan records from the material dataset; 
(b) the one or more documentary records from the material dataset; and 
(c) a verification of a plurality of cryptographic hashes from the blockchain database that are associated with the at least a portion of each of the plurality of material datasets that is stored on the blockchain database (‘972; Para 0116: audit log).  

With respect to claim 6, the combined art teaches the system of claim 5, wherein the material dataset indicates a person that currently controls the biological material, and the chain of custody describes the person that currently controls the biological material and past persons that have controlled the biological material, wherein the processor is further configured to: 
(a) receive a control change indicating a change in control of the biological material; and 
(b) update the material dataset based on the control change, wherein the update to the material dataset includes an addition to the at least a portion of the material dataset stored on the blockchain database (‘300; Para 0084).  

With respect to claim 7, the combined art teaches the system of claim 6, wherein the at least a portion of the material dataset stored on the blockchain database includes a smart contract that is executable by the processor to: 
(a) receive input indicating the occurrence of a predetermined condition; and 
(b) provide the control change to the platform in response to receiving the input indicating the occurrence of the condition (‘972; Para 0156)  

With respect to claim 8, the combined art teaches the system of claim 1, wherein the one or more records indicate a plurality of locations where divided portions of the biological material are stored concurrently over the period of time (‘735; Para 0129).  

With respect to claim 9, the combined art teaches the system of claim 1, wherein the processor is further configured to: 
(a) display a search interface to a user device that is configured to receive inputs associated with a search of the plurality of material datasets for biological material; 
(b) receiving a search request from the user device that includes one or more searched characteristics; 
(c) determine one or more matching material datasets of the plurality of material datasets that match the search request based on the one or more searched characteristics and a set of biological material characteristics included in each of the material datasets; and 
(d) cause the search interface to display a subset of information from the one or more matching material datasets via the user device (‘972; Paras 0314-0317).  

With respect to claim 10, the combined art teaches the system of claim 9, wherein the one or more searched characteristics include at least one characteristic of the source of the biological material (‘735; Abstract).  

With respect to claim 11, the combined art teaches the system of claim 9, wherein the subset of information from the one or more matching material datasets displayed via the user device includes verifications of a plurality of cryptographic hashes from the blockchain database that are associated with the one or more matching material datasets (‘972; Para 0334). 

With respect to claim 12, the combined art teaches the system of claim 9, wherein the set of searched characteristics includes an eye color, a hair color, and a weight of the source of the biological material (‘300; Para 0249: mother’s height, weight.  

With respect to claim 13, the combined art teaches the system of claim 9, wherein the set of searched characteristics includes a genetic attribute, a physiological attribute, a chronological attribute, and an attained attribute of the source of the biological material (‘735; Para 0059: fertilization; Para 0121: female breast cancer; Para 0144: male).  

With respect to claim 14, the combined art teaches the system of claim 1, wherein the blockchain database is any of a public blockchain, a private blockchain, or a combination of a public and private blockchain (‘300; Para 0125: public blockchain and private).  

With respect to claim 15, the combined art teaches the system of claim 1, wherein the one or more documentary records comprise an estate plan for any of an egg, an embryo, sperm, blood, tissue, stem cells, a genome, DNA, RNA, nucleic acid, and an organ (‘735; Para 0042: blood, tissue, organ; Para 0084: stem cell).  

With respect to claim 16, the combined art teaches the system of claim 1, wherein the biological material is any of an egg, an embryo, sperm, blood, tissue, stem cells, a genome, DNA, RNA, nucleic acid, and an organ (‘735; Para 0042: blood, tissue, organ; Para 0084: stem cell).  

With respect to claim 17, the combined art teaches the system of claim 1, wherein the processor includes one or more processors that are communicatively coupled (‘300; Para 0136: processor).  

With respect to claim 18, the combined art teaches the system of claim 1, wherein the vessel identifier comprises an optical code configured to be read by the scanner to provide vessel identification information (‘112; Paras 0008, 0011).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686